Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign application DE102018120721.2 filed on August 24th 2018 has been accepted.
Information Disclosure Statement
The Information Disclosure Statement filed on February 22nd, 2021 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: a section titled "Cross Reference to Related Applications section needs to be included after the title; Between P0020 and P0021 the section heading "Background and Summary" should be "Brief Description of Figures".  
Appropriate correction is required.
Claim Objections 
Claims 1-10 are objected to because of the following informalities: Throughout the claims the beginning should be “A device” or “A method” instead of “Device” and “Method.” Additionally in claim 2,  the term "is guided (L2)" needs to be removed as it is a repetition of the term "comprising guiding (L1)"  .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (CN 106000924).

With regards to claim 1, Xiao discloses a method for selectively sorting out free-flowing products which are conveyed in a conveying track (C1) in a conveying direction (arrow not labeled in Fig. 1) along a conveying path (Abstract; pg5, L32) comprising: checking the conveyed products by an inspection apparatus (camera C2) in an inspection portion of the conveying path (pg5, L32-33), sorting out and removing, by a suction device (nozzle C8) from the conveying track in a sorting-out portion arranged downstream along the conveying path the product that does not fulfil a predefinable inspection criterion (pg5, L33-34), the suction device being arranged on the conveying path (Fig. 1), and a suction flow that flows away from the conveying track being generated for a predetermined suction duration in order to suction the product out of the conveying track (pg5, L33-34), wherein a suction tube (not labeled separately in Fig. 1, but inside hopper C6) of the suction device has a suction opening (not labeled separately in Fig. 1) arranged at a front end of the conveying track in order to suction-off the product (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao.

With regards to claim 5, Xiao discloses all the elements of claim 1 as outlined above. Xiao does not directly disclose wherein a suction portion of the suction tube adjacent to the suction opening is oriented at an angle of less than 45°, relative to a horizontal plane during a suction-off process.  However, this would have been obvious to try for a person with ordinary skill in the art before the effective filing date of the invention in order to reduce the amount of suction needed to suction off the product therefore minimizing further damage (See Travis Col. 2, L60-62) (MPEP 2143.E). 

With regards to claim 6, Xiao discloses all the elements of claim 1 as outlined above. Xiao does not directly disclose wherein the suction opening of the suction tube of the suction device surrounds the front end of the conveying track at least in portions during the suction-off process. However, this would be obvious to try for a person with ordinary skill in the art before the effective filing date of the claimed invention to reduce dust (See Xiao p5, L17) (MPEP 2143.E).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao as applied to claim1 above, and further in view of Travis et al. (US 10016790), hereafter Travis.

With regards to claim 2, Xiao discloses all the elements of claim 1 as outlined above. Xiao further discloses arranging the suction tube in or on the fall trajectory (Fig. 1) in order to suction-off the product to be sorted-out while the product is falling along the fall trajectory (p5, L33-34; See trajectory indicated by dashed lines in Fig. 1).  Xiao does not disclose guiding the suction tube towards the front end of the conveying path before a suction-off process and moving the suction tube away from the front end of the 
However, Travis discloses guiding the suction tube (vacuum transport tool 172) towards the front end of the conveying path before a suction-off process moving the suction tube away from the front end of the conveying track after a suction-off process in order not to hinder the falling of a subsequent product in the conveying path that is not intended to be sorted out along the fall trajectory (Col. 6, L59-63). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the suction tube disclosed by Xiao be able to move in the manner disclosed by Travis in order to increase efficiency by allowing desired products to flow directly into hopper C7. 

With regards to claim 3-4, Xiao discloses all the elements of claim 1 as outlined above. Xiao does not disclose wherein a collection device, adjacent to the suction opening for the product to be sorted out is arranged on the suction tube and the collection device is arranged in the fall trajectory before a suction-off process in order to collect the falling product by the collection device, and the product collected by the collection device is then suctioned-off through the suction opening wherein the collection device is moved relative to the suction opening after collecting the product to be sorted out in order to facilitate suctioning-off of the product through the suction opening.  
However, Travis discloses wherein a collection device (gate 224), adjacent to the suction opening for the product to be sorted out is arranged on the suction tube and the collection device is arranged in the fall trajectory before a suction-off process in order to collect the falling product by the collection device (Col. 9, L41-43), and the product collected by the collection device is then suctioned-off through the suction opening wherein the collection device is moved relative to the suction opening (gate 224 is opened) after collecting the product to be sorted out in order to facilitate suctioning-off of the product through the suction opening (Col. 9, L43-45). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a collection device as disclosed by Travis . 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, further in view of Travis. 

With regards to claim 7, Xiao discloses a device for selectively sorting out free-flowing products (Abstract) comprising: a conveying track (C1) that extends in a conveying direction (indicated by arrow not labeled in Fig. 1) as far as a front end of a conveying path (see trajectory in Fig. 1 as indicted by dashed lines) and comprising a suction device comprising a suction tube (nozzle C8) that opens into a suction opening (not labeled separately). Xiao does not disclose wherein the suction tube is movably mounted at the front end of the conveying path such that the suction tube comprising the suction opening can be moved into or onto a fall trajectory of a product falling from the conveying track at the front end below an upper face of the conveying track and can be moved away from the fall trajectory after the suction-off process is completed. 
However, Travis discloses wherein the suction tube is movably mounted at the front end of the conveying path such that the suction tube comprising the suction opening can be moved into or onto a fall trajectory of a product falling from the conveying track at the front end below an upper face of the conveying track and can be moved away from the fall trajectory after the suction-off process is completed (Col. 6, L59-63).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the suction tube disclosed by Xiao be able to move in the manner disclosed by Travis in order to increase efficiency by allowing desired products to flow directly into hopper C7. 

With regards to claim 9, Xiao and Travis disclose all the elements of claim 8 as outlined above. Xiao does not disclose, wherein the collection device comprises a trough-shaped or tray-shaped collection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653